

115 HR 6700 IH: Stop Harmful Discharges Act
U.S. House of Representatives
2018-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6700IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2018Mr. Mast introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the project for Central and Southern Florida to include public health and safety
			 considerations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Harmful Discharges Act. 2.Management of the Central and Southern Florida system (a)In generalThe project for Central and Southern Florida authorized by Section 203 of Public Law 80–858 (62 Stat. 1175), as amended, is modified to include public health and safety as the primary consideration for all authorized project purposes. Such authorized project purposes shall include—
 (1)flood control; (2)navigation;
 (3)water supply for agricultural irrigation, municipalities, industry, and Everglades National Park; (4)regional groundwater control, and salinity control;
 (5)enhancement of fish and wildlife; and (6)recreation.
 (b)Public health and safetyFor the purposes of this Act, the term public health and safety is defined as follows: (1)Managing Lake Okeechobee and the Central and Southern Florida system—
 (A)to minimize the potential of toxic cyanobacteria blooms; and (B)prevent discharges containing cy­a­no­bac­ter­i­a or related toxins into the St. Lucie and Caloosahatchee watersheds and other areas where such cyanobacteria or related toxins will cause or exacerbate public health risks.
 (2)Ensuring the integrity and stability of the Herbert Hoover Dike. (3)Maintaining all provisions of applicable State and Federal water quality laws, policies and regulations.
 (4)Ensuring necessary water volume and quality reaches the Everglades National Park, Florida Bay and Caloosahatchee Watershed to restore the natural habitat.
 (c)Modification of operationsThe Secretary of the Army shall modify operations of all current project elements to ensure that public health and safety shall be the prime consideration for the operating regimes of these various elements.
 (d)Master Operational ManualThe Secretary of the Army shall update or develop a Master Operational Manual, in cooperation with the State of Florida, to ensure that all of the various existing operational project elements of the Central and Southern Florida project shall be managed as a system to protect public health and safety. As new elements are completed and added to the project, the Master Operational Manual shall be updated to include the new features.
 (e)StudyThe Secretary of the Army, in conjunction with the National Academies of Sciences, shall undertake a study of the legacy of pollution and nutrient loading as well as the impacts of soil amendments that contribute to nutrient uptake that have occurred to Lake Okeechobee from current and past operational regimes. The study shall include—
 (1)the components of the nutrient load and soil amendments, and how this nutrient loading is and will continue to impact Everglades restoration efforts; and
 (2)proposed solutions to ameliorate the impacts of this pollution to downstream watersheds. (f)ScopeNothing in this section shall be construed to alter or amend—
 (1)the Water Rights Compact between the State of Florida and the Seminole Tribe and the Miccosukee Tribe;
 (2)the Miccosukee Tribe’s access to water; or (3)the schedule for completion of the Central Everglades Planning Project or Central Everglades Restoration Plan projects authorized on or before December 31, 2018.
 (g)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the provisions of this Act.
			